DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The copy of the instant claims filed 4/5/21 recites claim 2 and then immediately subsequently states claims 2-7 are cancelled.  Examiner interprets such a statement to be a nominal misprint and instead interprets that claims 3-7 are cancelled. 

Allowable Subject Matter
Claims 1, 2, 8, 9, 16, 25, 55, 56, 58, 59, 62 and 64-72 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a system, method, and computer medium of tissue analysis comprising embedding diseased tissue and normal tissue in a fixation block, identifying the diseased and normal tissue in the fixation block, and excising from thed tissue fixation block either the diseased or normal tissue based on the identification of the tissue in the fixation block.  The prior art of record, as well as the state of the art at the time of filing, does not anticipate or make obvious the claimed invention.  Notably, no prior art (including the closes reference of record – Avila – cited previously) teaches or suggests first placing both diseased and normal tissue in a fixation block, identifying each tissue, and then excising the tissue from the fixation block.  The prior art and the  and then identifying one or both of diseased or normal tissue – but not the deliberate fixation of both tissue types and then excision from fixation based on identifying each tissue type as encompassed in the claimed invention.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/            Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791